May 2, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 1 is objected to because of the following informalities:  In claim 1, line 1, Applicant needs to insert a colon after the word “comprising”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Garritt (U.S. Patent No 9,743,778 B2) in view of Dilling (U.S. Patent Application Publication No. 2020/0271413 A1).

    PNG
    media_image1.png
    173
    537
    media_image1.png
    Greyscale

	Garritt teaches the structure substantially as claimed including a child restraint comprising:
	an infant excursion seat including a seating bucket formed to include an interior child-carrying space, a first anchor post 100 coupled to a foot end 58 of the seating bucket and arranged to extend away from the interior child-carrying space, and a second anchor post 100 coupled to an opposite head end 48 of the seating bucket and arranged to extend away from the first anchor post and the interior child-carrying space, and
an extensible carry handle 18 including a foot-end anchor adapted to be mated with the first anchor post and a head-end anchor adapted to be mated with the second anchor post, and a variable-length anchor-connector strip including a head-end anchor mount coupled to the head-end anchor, a foot-end anchor mount coupled to the foot-end anchor (see annotated Fig. 5 above) but does not teach the other specific strictures defined as part of the carry handle.

    PNG
    media_image2.png
    182
    167
    media_image2.png
    Greyscale

However, Dilling teaches a strap support formed to include a semi-rigid bendable strap-support beam 340 cantilevered to the foot-end anchor to extend toward the head-end anchor and a first strip receiver 308 coupled to a free end of the semi-rigid bendable strap-support beam 340, a bungee support including a semi-rigid bendable bungee-support beam 330, 360 cantilevered to the head-end anchor to extend toward the strap support and a second strip receiver 308 coupled to a free end of the semi-rigid bendable bungee-support beam 330, and a pliable segment of support beam 340 arranged to interconnect the head-end and foot-end anchor mounts and lie above the semi-rigid bendable strap-support and bungee-support beams and pass through the first and second strip receivers to allow movement of the variable-length anchor-connector strip relative to each of the strap and bungee supports, wherein the pliable segment of the variable-length anchor-connector strip includes an adjustable-length strap section 350 arranged to interconnect the elastic bungee section and the foot-end anchor mount and to overlie and engage an upwardly facing surface of the semi-rigid bendable strap-support beam, and an elastic bungee section coupled to the head-end anchor mount and arranged to overlie and engage an upwardly facing surface of the semi-rigid bendable bungee-support beam.  As for claim 7, Dilling teaches that the elastic bungee section is configured normally to assume a contracted shape having a first length to establish a normal unstretched mode of the extensible carry handle when the seating bucket of the infant excursion seat is at rest on an underlying surface and when the foot-end anchor of the extensible carry handle is mated with the first anchor post of the infant excursion seat and the head-end anchor of the extensible carry handle is mated with the second anchor post of the infant excursion seat and wherein the elastic bungee section is configured to deform elastically to assume an expanded shape having a relatively longer second length so as to establish a temporary stretched mode of the extensible carry handle when the seating bucket of the infant excursion seat is lifted upwardly away from the underlying surface and supported in a lifted position using the variable-length anchor-connector strip of the extensible carry handle.  As for claim 8, Dilling teaches that the elastic bungee section includes a topside oriented to face away from the semi-rigid bendable bungee-support beam and the interior child-carrying space and an underside oriented to face toward the semi-rigid bendable bungee-support beam and wherein the semi-rigid bendable bungee-support beam is configured to bend to assume an outwardly bowed curved shape when the extensible carry handle assumes the temporary stretched mode to provide bungee-deformation means for temporarily deforming the elastic bungee section to impart a convex shape to the topside of the elastic bungee section and a concave shape to the underside of the elastic bungee section while the extensible carry handle remains in the temporary stretched mode. As for claim 9, Dilling teaches that the semi-rigid bendable strap- support beam is configured to bend to assume an outwardly bowed curved shape when the extensible carry handle assumes the temporary stretched mode to provide strap-deformation means for temporarily deforming the adjustable-length strap section to impart a concave shape to an underside of the adjustable-length strap section oriented to face toward the interior child-20341-336485 -19- carrying space formed in the seating bucket of the infant excursion seat while the extensible carry handle remains in the temporary stretched mode  As for claim 11, Dilling teaches that the adjustable-length strap section includes an elongated web having a proximal end coupled to the elastic bungee section, a distal end, and a mid-section arranged to interconnect the proximal and distal ends and coupled to the foot-end anchor mount to partition the mid-section of the web into a first web segment coupled to the elastic bungee section and a second web segment arranged to extend along a portion of the first web segment toward the elastic bungee section, and the adjustable-length strap section further includes web-length adjuster means coupled to the distal end of the first web segment of the elongated web for selectively sliding along the mid-section of the elongated web in a first direction to move the distal end of the elongated web and the second web segment of the mid- section toward the elastic bungee section to shorten an effective length of the variable-length connector strip between the foot-end and head-end anchors of the extensible carry handle and in an opposite second direction to move the distal end of the elongated web and the second web segment of the mid-section away from the elastic bungee section to lengthen the effective length of the variable-length anchor-connector strip.  It would have been obvious and well within the level of ordinary skill in the art to modify the extensible carry handle, as taught by Garritt, to include a semi-rigid bendable strap-support beam and a semi-rigid bendable bungee-support beam, as taught by Dilling, since the semi-rigid bendable strap-support beam and a semi-rigid bendable bungee-support beam would make the carry handle strap much more comfortable on an adult’s shoulder when carrying the infant excursion seat with an infant inside the infant excursion seat.

Claims 2-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Garritt (U.S. Patent No 9,743,778 B2) in view of Dilling (U.S. Patent Application Publication No. 2020/0271413 A1), as applied to claim 1, above, and further in view of U.S. Patent No. 4,487,346).
Garritt in view of Dilling teaches the structure substantially as claimed but does not teach the shoulder pad as defined in Claim 2.

    PNG
    media_image3.png
    349
    459
    media_image3.png
    Greyscale

However, Fischer, Jr. teaches the concept of a shoulder pad 18,32 that is adapted to engage a shoulder of a caregiver during shoulder transport of an infant excursion seat20341-336485 -17-by the caregiver wherein the shoulder pad is adapted to be coupled to a pliable segment of a variable-length connector strip and arranged to lie in a position on the pliable segment between the first strip receiver of the strap support and the second strip receiver of the bungee support wherein the shoulder pad includes an elongated base arranged to underlie the pliable segment of the variable-length anchor-connector strip and a cover mounted on the elongated base to form a segment-receiving tunnel, the cover is arranged to lie between the first and second strip receivers, and the pliable segment is arranged to extend though the segment-receiving tunnel formed in the shoulder pad to support the shoulder pad on the variable-length anchor-connector strip, herein the shoulder pad is formed to include a head-end inlet opening into the segment-receiving tunnel and facing toward the second strip receiver, and a foot-end inlet opening into the segment-receiving tunnel and facing toward the first strip receiver, the elastic bungee section of the pliable segment extends into the segment- receiving tunnel formed in the shoulder pad through the head-end inlet, and the adjustable-length strap section of the pliable segment extends into the segment-receiving tunnel to mate with the elastic bungee section at a junction inside the segment-receiving tunnel; wherein each of the semi-rigid bendable bungee-support and strap-support beams are capable of lying outside of the segment-receiving tunnel formed in the shoulder pad; the elongated base of the shoulder pad includes a head end arranged to underlie the free end of the semi-rigid bendable bungee-support beam and separated from the second strip receiver to locate the free end of the semi-rigid bendable bungee-support beam between the head end and the second strip receiver, a foot end arranged to underlie the free end of the semi-rigid bendable strap-support and separated from first strip receiver to locate the free end of the semi-rigid bendable strap-support beam between foot end and first strip receiver, and a body arranged to interconnect head and foot ends and support a junction of elastic bungee section and beam and separated from the first strip receiver to locate the free end of the semi-rigid bendable strap-support beam between the foot end and the first strip receiver, and a body arranged to interconnect the head and foot ends and support the20341-336485 -18- junction of the elastic bungee section and the adjustable-length strap section of the pliable segment of the variable-length anchor-connector strip when the junction is located in the segment-receiving tunnel. It would have been obvious and well within the level of ordinary skill in the art to modify the extensible carry handle, as taught by Garritt in view of Dilling, to include shoulder pad, as taught by Fischer, Jr., since a shoulder pad will more uniformly distribute the weight of the child especially as the baby's size increases and provide comfort to the person’s when carrying an infant excursion seat with an infant inside the infant excursion seat.

Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structure and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/            Primary Examiner, Art Unit 3636